Exhibit 10.75

 

RELOCATION AGREEMENT

(“Agreement”)

 

WHEREAS MXenergy Holdings Inc., a Delaware corporation (“MX”), and Chaitu Parikh
(“Executive,” and with MX, the “Parties”) wish to agree on terms under which
Executive will relocate from MX’s Stamford, Connecticut office to MX’s Houston,
Texas office.

 

NOW, THEREFORE, subject to the terms and conditions of this Agreement, and in
consideration of the mutual promises here and for good and other consideration,
the receipt of which is hereby acknowledged, the Parties agree as follows:

 

1.             Sale of Ridgefield Residence.  MX will provide the following
benefits with respect to the sale of Executive’s primary residence in
Ridgefield, Connecticut:

 

(a)           Home Sale Assistance.  MX agrees that it will:

 

(i)            engage a relocation firm mutually acceptable to the Parties,
which relocation firm would purchase the Executive’s residence in Ridgefield for
its fair market value.

 

(ii)           pay Executive an amount equal to the difference between
$1,725,000 and the purchase price paid for such residence by the relocation firm
hired pursuant to clause (i) above.

 

(iii)          reimburse Executive for all sale expenses listed in
Section 1(b) below, including any commission to be paid to the relocation
management company/service provider.

 

The Parties agree that MX will not be responsible for any costs or losses
associated with the sale of Executive’s residence located in Carmel, New York.

 

(b)           Sale Expenses.  To the extent incurred by Executive and upon
submission of appropriate receipts and other satisfactory documentation, MX will
reimburse Executive for the following expenses reasonably and necessarily
incurred by Executive in connection with the sale of his Ridgefield home:

 

(i)            Property transfer fees/taxes;

(ii)           Reasonable attorneys’ fees (if any);

(iii)          Recording fees;

(iv)          Inspection fees, if required; and

(v)           Other reasonable and customary closing costs paid for by a seller
of a residence.

 

2.             Purchase of Houston Residence.  Upon submission of appropriate
receipts and other satisfactory documentation, MX will reimburse Executive for
the following expenses reasonably and necessarily incurred by Executive in
connection with the purchase of a home in Houston:

 

--------------------------------------------------------------------------------


 

(a)           Costs of a relocation management firm/service provider to identify
potential homes for purchase;

 

(b)           Costs associated with house-hunting trips, including for airfare,
hotel accommodations, and incidentals;

 

(c)           Necessary temporary housing costs for up to six months;

 

(d)           Reasonable attorneys’ fees;

 

(e)           Recording fees;

 

(f)            Inspection fees; and

 

(g)           Other reasonable and customary closing costs

 

3.             Relocation Expenses.  Upon submission of appropriate receipts and
other satisfactory documentation, MX will reimburse Executive for the following
expenses reasonably and necessarily incurred by Executive in connection with
relocating his family from Ridgefield to Houston:

 

(a)           all expenses related to packing, moving, temporary storage and
unpacking costs.

 

(b)           all expenses related to transporting up to three vehicles
(including license and registration costs in Texas).

 

(c)           all expenses related to locating a new home in Houston (including
air fare, hotels and related incidentals).

 

4.             Temporary Housing Expenses.  To the extent necessary, upon the
submission of satisfactory documentation, MX will reimburse Executive for
temporary housing costs for up to six months following his relocation (which
expenses may include renting Executive’s residence in Ridgefield from the
relocation company that purchases such residence from Executive).

 

5.             Tax Gross Up.  MX agrees that it will “gross up” Executive for
any taxes owed by the Executive as a result of any payments made to the
Executive under this Agreement (other than the payment made to Section 6
hereof).

 

6.             Additional Payments to Executive.  Upon the execution and
delivery of this Agreement, MX will make a lump sum payment to Executive of
$15,000 to cover additional incidental expenses related to his and his family’s
relocation to Houston.

 

2

--------------------------------------------------------------------------------


 

7.             Amendment to Executive’s Employment Agreement.  MX and Executive
agree that Executive’s employment agreement will be amended pursuant to the
amendment to such employment agreement attached as Exhibit A hereto.

 

8.             No Other Benefits.  Except as specifically set forth herein, this
Agreement is not intended to and does not amend or otherwise affect Executive’s
current employment agreement or the terms and conditions of Executive’s
employment with MX.  This Agreement is not a guarantee of employment for any
specific length of time.

 

9.             Amendment.  No provisions of this Agreement may be modified,
waived, or discharged except by a written document signed by a duly authorized
MX officer and Executive.  A waiver of any conditions or provisions of this
Agreement in a given instance shall not be deemed a waiver of such conditions or
provisions at any other time.

 

10.           Interpretation; Exclusive Forum.  The validity, interpretation,
construction, and performance of this Agreement shall be governed by the
internal laws of the State of Connecticut (excluding any that mandate the use of
another jurisdiction’s laws).  Any litigation, arbitration, or similar
proceeding with respect to such matters only may be brought within that state,
and all parties to this Agreement consent to that state’s jurisdiction and agree
that venue anywhere in that state would be proper.

 

11.           No Assignment.  Executive may not assign or pledge this Agreement
or any rights arising under it.

 

12.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

13.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute the same instrument.

 

14.           Entire Agreement.  All oral or written agreements or
representations, express or implied, with respect to the subject matter of this
Agreement are set forth in this Agreement.

 

[AGREEMENT CONTINUES ON NEXT PAGE]

 

3

--------------------------------------------------------------------------------


 

15.           Headings.  The headings used in this Agreement are for convenience
and shall not be interpreted to alter or change in any way the interpretation of
the substantive provisions herein.

 

 

Dated:

May 10, 2010

 

MXENERGY HOLDINGS INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

 

 

JEFFREY MAYER

 

 

 

 

President and CEO

 

 

 

 

 

 

 

 

 

 

Dated:

May 10, 2010

 

 

/s/ Chaitu Parikh

 

 

 

 

CHAITU PARIKH

 

4

--------------------------------------------------------------------------------